

	

		II

		109th CONGRESS

		1st Session

		S. 259

		IN THE SENATE OF THE UNITED STATES

		

			February 2, 2005

			Mr. Johnson (for himself

			 and Mr. Thomas) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To require that Federal forfeiture funds be used, in

		  part, to clean up methamphetamine laboratories.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Federal Emergency Meth Lab Cleanup

			 Funding Act of 2005.

		

			2.

			Funding from treasury forfeiture fund

			Chapter 97 of title 31, United

			 States Code, is amended—

			

				(1)

				by redesignating section 9703 (as added by

			 Public Law

			 103–62) as section 9703A;

			

				(2)

				by moving section 9703 (as added by

			 Public Law

			 102–393) so as to appear after section 9702; and

			

				(3)

				in section 9703(a)(1), by adding at the end the following:

				

					

						(K)

						(i)

							Payment to the designated State, local, or tribal law

				enforcement, environmental, or health entity for experts and consultants needed

				to clean up any area formerly used as a methamphetamine laboratory.

						

							(ii)

							If a methamphetamine laboratory is located on private property,

				not more than 90 percent of the costs may be paid only if—

							

								(I)

								the property owner did not have knowledge of the existence or

				operation of such laboratory before the law enforcement action to close it;

				or

							(II)the property owner notifies law

				enforcement not later than 24 hours after discovering the existence of such

				laboratory.

							.

			

